El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
El Mársbal de la Corte Municipal de Caguas otorgó es-critura de venta judicial a favor del recurrente, Julio Melén-dez Lima, a virtud de orden de ejecución de sentencia librada por dicha corte en el caso civil núm. 1101 seguido por el recurrente en contra de los allí demandados, Juana Arzuaga Millán, conocida por Juana Arzuaga Ramos, como madre con patria potestad sobre sus hijos menores de edad Miguel, Ena y Marina Ramos Arzuaga, por la suma de $60 proce-dentes de un préstamo efectuado por el demandante a la madre para alimentación de los menores, y cuya cantidad se obligó ella a pagar el día 30 de marzo de 1940 de las rentas de dichos menores. En ejecución de la sentencia dictada en rebeldía de los demandados, el márshal adjudicó en pública subasta, al único postor que compareció, que lo fué el deman-dante aquí recurrente, tres condominios pertenecientes a los tres menores antes mencionados, de una octava parte indi-visa en una finca urbana, solar y casa, situada en Caguas.
El Registrador de la Propiedad de Caguas al presentár-sele dicha escritura para su inscripción, denegó la misma pol-las razones que expresó en una nota que dice así:
“Denegada la inscripción de este documento y tomada anotación preventiva por 120 días a favor del adquirente Julio Meléndez Lima, al folio 220 del tomo 200 de Caguas, finca 2738 triplicado, anotación ‘D’, por considerar que la madre con patria potestad sobre sus me-nores hijos Miguel, Ena y Marina Ramos Arzuaga, no está autorizada por la corte de distrito correspondiente para tomar dinero a prés-tamo en representación de, y para sus hijos menores antes nombrados; *329y considerar además qne aún en el supuesto de que pudiera hacerlo, tales sumas tomadas en concepto de préstamo del demandante Julio Meléndez Lima, estaban garantizadas, según aparece de la escritura objeto de este asiento, con el producido de las rentas de los bienes de sus menores bijos y en forma alguna con los bienes de éstos, y considerar además que las cortes municipales carecen de jurisdicción por la materia envuelta en este caso.”
Por el presente recurso se solicita la revocación de dicha nota denegatoria, alegando el recurrente lo siguiente: que si se tratara de una venta voluntaria de bienes de menores, sería requisito indispensable la autorización de la corte de distrito correspondiente, pero que, tratándose de una venta forzosa, o sea, de bienes embargados en un procedimiento seguido ante una corte municipal, no es necesaria la autoriza-ción previa de la corte de distrito; que la Corte Municipal de Caguas tenía jurisdicción para conocer del caso en cobro de dinero; que una madre con patria potestad está autori-zada por la ley para tomar dinero a préstamo con cargo a rentas que se deriven de los bienes de sus hijos menores de edad, para alimentación de los mismos, hasta la suma de $500, porque en tal caso lo que se grava son las rentas que constituyen bienes muebles y, por último, que la persona acreedora puede solicitar y obtener que se embarguen cuales-quiera clase de bienes que correspondan a hijos menores de edad, en la cantidad que fuere necesaria, sin tener que recurrir al embargo de rentas por devengar que pueden ser de dusoso cobro. Cita para sostener su contención los casos de Flores v. El Registrador, 19 D.P.R. 1020; García v. El Registrador, 23 D.P.R. 426.
Según aparece de la escritura otorgada por el márshal, se alegó específicamente en la demanda ante la Corte Municipal de Caguas que el préstamo por la suma de $60 que el recurrente hizo a la madre de los menores quedaba garantizado con las rentas de éstos, que era lo único que la madre podía gravar de acuerdo con el artículo 159 del Código Civil (1930) preceptivo de que el ejercicio de la *330patria potestad no autoriza al padre ni a la madre para enajenar o gravar bienes inmuebles de clase alguna o muebles cuyo valor exceda de quinientos dólares pertenecientes al hijo, sin previa autorización de la corte de distrito, El caso para recobrar el pago de esos $60 así garantizados estuvo bien radicado ante la corte municipal que era la que tenía jurisdicción por la cuantía envuelta. Los démandados no comparecieron y se dictó sentencia contra ellos en rebeldía, y al ordenar la ejecución de la misma fué que dicha corte dispuso lo siguiente:
“Por lo tanto, usted, el marshal antes mencionado, es requerido por la presente para que baga que se satisfagan las sumas debidas sobre dicha sentencia, con interés como queda dicho, con las costas devengadas y que se devenguen, conforme a dicha sentencia, en bie-nes de la propiedad personal de dichos deudores, y si no hubiere propiedad personal bastante, entonces de la propiedad real que se hallare en el distrito de usted, y que pertenezca a dichos deudores en la fecha en que dicha sentencia fué registrada en dicha corte municipal, ...” (Itálicas nuestras.)
A virtud de esta orden el márshal procedió a embargar la finca urbana a que antes nos hemos referido, sin que apa-rezca que hiciera gestión alguna para antes embargar las rentas que correspondían a los menores, ya que su certificado dice así:
“Certifico: que he recibido la presente orden de ejecución el día 13 de julio de 1940 y que he cumplimentado la misma el día 13 de julio de 1940, embargando la siguiente propiedad real, a saber: con-dominios de una octava parte indivisa cada uno de los demandados, Miguel, Ena y Marina Ramos Arzuaga en la finca que se describe así: Urbana: (se describe).”
No aparece el valor que puedan tener los tres condominios pertenecientes a los menores en la casa y solar. Su inde-fensión en todo el procedimiento es un hecho evidente, pues la madre permitió que se les anotara, y dictara sentencia, en rebeldía. Así tenemos que para el pago de una suma pequeña de $60 que estaba garantizado con las rentas que *331perciben los menores, se les ha privado de sns condominios en nn .bien inmueble, cnyo valor desconocemos.
Ya en ocasión anterior se trató de enajenar los condo-minios pertenecientes a estos mismos menores sobre la misma finca, en forma no autorizada por la ley, al otorgarse una escritura al efecto sin autorización judicial y la subasta pú-blica correspondientes, y esta Corte Suprema confirmó la nota del Registrador de la Propiedad de Caguas que denegó su inscripción. Véase el caso de Aponte v. Registrador, 56 D.P.R. 834, resuelto en mayo 23, 1940. Pocos días después, en junio 13, se radicó en la Corte Municipal de Caguas la acción en' cobro de los $60 cuya sentencia fué ejecutada vendiéndose los mismos condominios, que no garantizaban la deuda. Era a la corte de distrito a la que debió acudirse por motivos de utilidad y necesidad comprobados, para obtener permiso para gravarlos y así hubieran podido alcan-zarse en el procedimiento de ejecución de la sentencia.
En el caso de García v. Registrador, citado por el recu-rrente, se exponen los hechos del de Flores, también citado por él, y se fija el alcance de lo en éste resuelto, así:
“En el caso de Flores v. Registrador de la Propiedad de Guayama, supra, invocado por el recurrente, se trataba de la venta de una finca perteneciente a unos menores de edad en la ejecución de una sentencia dictada contra dichos menores. El registrador denegó la inscripción del documento ereditivo de la venta, porque hallándose la finca inscrita a nombre ele los menores, ‘únicamente la madre previa-mente autorizada por el juez de distrito, puede vender la expresada finca. ’ Y esa Corte Suprema estableció la siguiente doctrina.
“ ‘Es válida y por tanto inscribible en el registro la venta de bienes de menores hecha por el márshal en subasta pública en cumpli-miento de la ejecución de una sentencia dictada contra los mismos.’
“Si bien es cierto que en el caso de Flores se trataba de una sen-tencia dictada por una corte municipal, también lo es que tal cir-cunstancia en particular no fué la que originó la negativa del regis-trador, ni se consideró por esta Corte Suprema en la opinión emitida para basar la resolución del recurso.
“Hemos estudiado ele nuevo los hechos en el caso de Flores a los efectos de fijar el alcance de la jurisprudencia establecida, y a *332fin de que no pueda interpretarse de modo tan extenso que perjudi-que los intereses de los menores de edad y contraríe el propósito de la Legislatura, consignaremos con toda claridad que dicha jurispru-dencia se refiere al casa en que mía corte con plena jurisdicción solore la materia dicte sentencia contra demandados menores de edad.
“La materia en el caso de García Rivera que estamos conside-rando y resolviendo envolvía como ya hemos dicho la ratificación de la venta de un bien inmueble que se decía hecha en vida por el padre del menor demandado. En su consecuencia la falta de jurisdic-ción de la corte municipal es manifiesta. Es la corte de distrito la que debe intervenir en un caso semejante, ya que el legislador deci-dió que uno de sus deberes fuera la alta inspección de la persona y bienes de los menores de edad.” (Itálicas nuestras.)
El caso de García v. Registrador, supra, ha sido ratificado en los de Agüeros v. Registrador de San Juan, 28 D.P.R. 268; Miranda v. Registrador de San Juan, 28 D.P.R. 394; Colón Caballero v. Registrador, 38 D.P.R. 653, 655; Pujals Carlo v. Corte, 40 D.P.R. 92 y Escobar v. Registrador, 55 D.P.R. 193, 197.
Sería establecer un precedente que serviría de base para privar y basta defraudar a hijos menores de edad de sus bienes inmuebles, en violación expresa a lo dispuesto en el artículo 159 del Código Civil, supra, el variar el alcance de la jurisprudencia antes citada.
La madre de los menores en el caso que resolvemos hizo lo que la ley le permitía hacer: tomar $60 a préstamo para sus hijos y gravar las rentas de ellos para garantizar su pago. La Corte Municipal de Caguas tenía, como hemos dicho, jurisdicción para conocer y resolver el caso, pero la ejecución de la sentencia debió limitarse a los bienes muebles que garantizaban el préstamo, es decir, las rentas de dichos menores o cualesquiera otros bienes muebles propiedad de' ellos, sin afectar sus bienes inmuebles, pues éstos no garanti-zaban la deuda, ya que la madre no tenía poder para gra-varlos sin autorización previa de la corte de distrito.

Debe confirmarse la nota recurrida.